 Case 1:21-cv-00372-PLM-SJB ECF No. 4, PageID.57 Filed 05/12/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DANA NESSEL, Attorney
General of the State of Michigan,
               Plaintiff,              No. 1:21-cv-00372-PLM-RSK
v.                                     HON. PAUL L. MALONEY
                                       MAG. JUDGE SALLY J. BERENS
VILLA AMOROSA,
               Defendant.
Daniel B. Felder (P68920)
Assistant Attorney General
Attorney for Plaintiff
Alcohol & Gambling Enf. Div.
25680 W. 8 Mile Road
Southfield, MI 48033
(313) 456-1180
FelderD1@michigan.gov
_________________________________

         PLAINTIFF’S MOTION FOR RETURN OF FILING FEE

         Plaintiff Dana Nessel, through the above-named Assistant

Attorney General, moves this Court to return the filing fee upon

dismissal of this matter for the reasons stated in the accompanying

brief.
 Case 1:21-cv-00372-PLM-SJB ECF No. 4, PageID.58 Filed 05/12/21 Page 2 of 5




     Plaintiff will not be requesting the issuance of a Summons and

will not be serving this Complaint; therefore, concurrence in this motion

was not sought.

                                   Respectfully submitted,

                                   Dana Nessel
                                   Attorney General

                                   /s/ Daniel B. Felder
                                   Daniel B. Felder (P68920)
                                   Assistant Attorney General
                                   Attorney for Plaintiff
                                   Alcohol & Gambling Enf. Div.
                                   25680 W. 8 Mile Road
                                   Southfield, MI 48033
                                   (313) 456-1180
                                   FelderD1@Michigan.gov
Dated: May 12, 2021




                                     2
 Case 1:21-cv-00372-PLM-SJB ECF No. 4, PageID.59 Filed 05/12/21 Page 3 of 5




                  UITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DANA NESSEL, Attorney
General of the State of Michigan,
            Plaintiff,                   No. 1:21-cv-00372-PLM-RSK
v.                                       HON. PAUL L. MALONEY
                                         MAG. JUDGE SALLY J. BERENS
VILLA AMOROSA,
            Defendant.
Daniel B. Felder (P68920)
Assistant Attorney General
Attorney for Plaintiff
Alcohol & Gambling Enf. Div.
25680 W. 8 Mile Road
Southfield, MI 48033
(313) 456-1180
FelderD1@michigan.gov
_________________________________

              PLAINTIFF’S BRIEF IN SUPPORT OF
             MOTION FOR RETURN OF FILING FEE


     On May 5, 2021, Plaintiff erroneously filed its Complaint for

Preliminary and Permanent Injunction Pursuant to the Twenty-first

Amendment Enforcement Act and Michigan Consumer Protection Act

(PageID.1) in this Court. As the caption on the Complaint shows, it was

intended to be filed in the United States District Court for the Eastern

                                     3
 Case 1:21-cv-00372-PLM-SJB ECF No. 4, PageID.60 Filed 05/12/21 Page 4 of 5




District of Michigan. Venue for an action under the Twenty-first

Amendment Enforcement Act, 27 U.S.C. § 122a(c)(2), is based on the

residence of the person who received the illegal shipment of liquor. The

Complaint asserts that Villa Amorosa made an illegal sale and

shipment of intoxicating liquor to a Michigan Liquor Control

Commission investigator who resides in Ferndale, Michigan, which is in

the Eastern District of Michigan federal judicial district. As such, the

Complaint asserts that venue is appropriate in the Eastern District

(Paragraph 20). It should have been filed in the United States District

Court for the Eastern District of Michigan instead of this Court.

     Plaintiff took corrective measures right away and filed the

Complaint in the Eastern District of Michigan on the same day (Case

2:21-cv-11015-SFC-KGA). Plaintiff’s administrative staff also contacted

the Clerk’s office in this Court and advised of the error that day. Once

Plaintiff receives this Court’s decision on this motion, Plaintiff will be

filing a Notice of Voluntary Dismissal and will not be taking any action

to serve the erroneously filed Complaint on Defendant.




                                     4
 Case 1:21-cv-00372-PLM-SJB ECF No. 4, PageID.61 Filed 05/12/21 Page 5 of 5




                             CONCLUSION
     Plaintiff respectfully requests that this Court return the filing fee

associated with the errant filing of the Complaint in this matter.

                                   Respectfully submitted,

                                   Dana Nessel
                                   Attorney General

                                   /s/ Daniel B. Felder
                                   Daniel B. Felder (P68920)
                                   Assistant Attorney General
                                   Attorney for Plaintiff
                                   Alcohol & Gambling Enf. Div.
                                   25680 W. 8 Mile Road
                                   Southfield, MI 48033
                                   (313) 456-1180
                                   FelderD1@Michigan.gov
Dated: May 12, 2021




                                     5
